DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.		A.) The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims have an element “nodes” but this element is nowhere defined in the specifications. Further, these claims are “system” claims but they do not recite any type of hardware elements and neither do the specifications. There is a brief mention of processing unit in the specifications but this need not be a processor. A processing unit maybe just software. As a whole these claims can be read as software claims since the specifications and the claims lack any citing of any hardware elements which could potentially also be 35USC 101 rejection on these claims without any hardware.

B.) The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The element “nodes” in these claims are not defined or described in the specifications making these claims vague. Further, these claims are “system” but the claims nor the specifications state or describe any type of hardware making the claims vague. Examiner will address these claims as best understood.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Please Note: Anything in parenthesis in the claims is given no weight.
Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawkins et al. (U.S. patent pub. 2022/0067488 A1 will be further referred to as Hawkins).
Regarding claim 1: Hawkins a method to process data, comprising the steps of:
a. obtaining a plurality of data points or a representation of a plurality of data points, each representing the association between a subset of the data to process and a subset of the data accessible to the system (including the data stored in its memories and the data streams entering the system) (figs. 1a and 1b and paragraphs 0027-0033).
b. applying an operation of compression or pattern recognition to the output of step a or to part of it (figs. 1a and 1b and paragraphs 0027-0033, i.e. pattern recognition).
Regarding claim 2: The method of claim 1, in which the inputs to some or all of steps a and b are represented using a sparse distributed representation (fig. 3 and paragraphs 0040-0047).
Regarding claim 3: The method of claim 1, further comprising multiple iterations of step a and b, where each subsequent iteration is applied to the output of any of the previous iterations, so that data entering the system undergoes a series of applications of the method of claim 1 (figs. 1a and 1b and paragraphs 0027-0033, i.e. feedback process=iterations).
Regarding claim 4: The method of claim 3, in which data exiting some or any of its steps is represented using sparse distributed representations (fig. 3 and paragraphs 0040-0047).
Regarding claim 9: Hawkins discloses a system to process data, comprising of one or more nodes, at least some of which perform an operation of compression or pattern recognition on the data entering them and at least some of which perform an operation whose output data represents a plurality of associations between elements of the data coming from connected nodes and elements of the data accessible to the system (including the data contained in any other node, the data being stored in any memory unit of the system, and the data entering the system) (figs. 1a, 1b and 3 and  paragraphs 0027-0033 and 0040-0047).
Regarding claim 10: Hawkins discloses a system to process data, comprising of one or more nodes organized in a network, at least some of which perform a sequence of operations comprising:
a. creating a plurality of data points, each symbolizing or being the result of an association between one or more bits or data points entering the node from a subset of the nodes connected to it and one or more bits of data points available to the system (without the restriction of coming from the first subset of nodes) (figs. 1a, 1b and 3 and  paragraphs 0027-0033 and 0040-0047).
b. some form of compression, pattern recognition or both, applied to the output of step a or to parts of it (figs. 1a, 1b and 3 and  paragraphs 0027-0033 and 0040-0047).
Regarding claim 11: The system of claim 10, in which spatial poolers are used to perform step b (fig. 3 element 320 and paragraphs 0040-0047).
Regarding claim 12: The system of claim 10, in which the input of any nodes is represented using a sparse distributed representation (fig. 3 and paragraphs 0040-0047).
Regarding claim 13:The system of claim 10, in which some nodes contains a processing unit or function being able to transform incoming data into one or more sparse distributed representations (fig. 3 and paragraphs 0040-0047).
Regarding claim 14:The system of claim 10, in which at least some of the input to its nodes represents the output of sensors (fig. 3 and paragraphs 0040-0047).


Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (U.S. patent pub. 2022/0067488 A1 will be referred to as Hawkins488) as applied to claim 1 above, and further in view of Hawkins et al. (U.S. patent 9,424,512 B2 will be referred to as Hawkins512).
Regarding claim 5: Hawkins488 does not teach the feature of “which the operation of step a is produced multiplying two vectors.” Hawkins512 teaches the feature of “which the operation of step a is produced multiplying two vectors” (Hawkins512; col. 16 lines 24-44). It would have been obvious of one ordinary skilled in the art to combine the teaching of Hawkins 512 to the disclosure of Hawkins488 since they are in the same field of endeavor. One ordinary skilled in the art would have been motivated to include the teaching of Hawkins512 into the disclosure of Hawkins 488 in order to generate an appropriate output based on the connection characteristics of the neural network (Hawkins 512; col. 2 lines 26-29).   
Regarding claim 6: The method of claim 5, in which data exiting some or any of its steps is represented using sparse distributed representations (Hawkins488; fig. 3 and paragraphs 0040-0047).

Allowable Subject Matter
5.		Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
June 4, 2022